Citation Nr: 1129910	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right elbow lateral and medial epicondylitis (major).

2.  Entitlement to service connection for left elbow lateral and medial epicondylitis.

3.  Entitlement to service connection for right foot pes planus (claimed as right foot ache).

4.  Entitlement to service connection for right knee chondromalacia with degenerative joint disease (DJD).

5.  Entitlement to service connection for right hip bursitis (claimed as right hip pain).

6.  Entitlement to service connection for left hip bursitis (claimed as left hip pain).

7.  Entitlement to service connection for right shoulder impingement syndrome with bursitis and rotator cuff tendinopathy (claimed as shoulder pain).

8.  Entitlement to service connection for left shoulder impingement syndrome with bursitis and rotator cuff tendinopathy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1964 to October 1968.  He had additional service in the Air Force Reserves from April 1969 through May 1971, with the Colorado Army National Guard from June 1971 to June 1986 and with the Army Reserves from June 1986 to June 1992.  

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.



REMAND


The Board's review of the record reveals that further VA action on the claims on appeal is warranted.

During the April 2011 hearing, the Veteran testified that initially he was in the Air Force, then he switched over to the Air National Guard, and then he went into the Army National Guard Special Forces and that is where he contends most of his claimed disabilities had their onset.  Under the Army's Special Forces requirements he had to be airborne qualified.  After selection for Special Forces, he had 27 weeks straight of weapons training beginning around March 1970 and jumps at least twice each month during that period, along with physical training every day except Sunday.  In the end, he switched to Reserve status until 1992 when he realized he could no longer meet the job requirements.  His injuries were all physical in nature and his basic training was that he had to be able to jump out of an aircraft with a fully loaded rucksack (weighing up to 100-120 pounds), in which they carried their equipment in and then force march with the backpack to their destination, usually 20 to 35 miles a day.  Because of his size, he was called a mule and would carry larger loads then other members of the team.  In Special Forces, when he got out of school, he had to do physical training six days a week and usually a five to five and one half-mile run and then once a week a rucksack march.  Running with the rucksack would cause his hips to ache.  It reached the point where he just could not do it, so he eventually just gave it up.  The Veteran indicated that parachute drop zones varied from soft ground to pretty rocky conditions, adding that he had slammed into mountains and fallen out of trees several times.  But for most of his injuries there was no paper trail because the team had two well-trained medics who would take care of his injuries.  If they reported their injuries they would end up having to go to a medical facility and there was a good chance that they would be taken off jump status and would be out of the Special Forces, so he just learned to live with the pain.  Most of his injuries were on the right side of his body because the left side was where his weapon was strapped.  

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (2002) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2010).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Initially, the Board points out that only selected service personnel and service treatment records appear to have been associated with the claims file.  On remand, VA should make another attempt to obtain any missing service treatment records and a copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be a determination that the Veteran suffered an injury during his active duty or Army Reserve/National Guard service. Generally, the OMPF/MPRJ contains copies of any physical profiles and training courses taken.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's National Guard and Reserve service.

Moreover, the claims file only includes copies of selected service treatment records.  It does not appear to have any of the Veteran's Army Reserves service treatment records dated from June 1986 to June 1992.  Thus, on remand, VA should also attempt to obtain any outstanding service treatment records for the Veteran's period of Army Reserves.  In requesting these records, VA should follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2010) with respect to requesting records from Federal facilities.

Thus, the Board finds that the appellant should be afforded VA examinations to determine the current nature and etiology of the claimed disorders and whether they are related to his Army National Guard and Air Force and Army Reserve service.

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Army National Guard, the Air Force Reserves and the Army Reserves and copies of any outstanding service treatment records, in particular those related to his Army Reserve service from June 1986 to June 1992.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Departments of the Air Force and the Army, the Adjutant General of the State of Colorado, Defense Financial Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other appropriate records repository.  In contacting any records custodian, provide copies of the appellant's DD Forms 44 and 214, Standard Form 180, and NGB Forms 22 and 23.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's ACDUTRA, active duty, Air National Guard, Air Force Reserves and Army Reserves service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Air Force Reserves, Air National Guard, and the Army Reserves and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of claimed right foot, right knee, and bilateral elbow, hip and shoulder disorders.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed right foot, right knee, elbow, hip or shoulder disorder identified on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Air Force Reserves, Army National Guard or Army Reserves, (2) is the result of any injury sustained during INACDUTRA in the Air Force Reserves, Army National Guard or Army Reserves, or (3) was caused, or is aggravated (worsened), by the Veteran's service-connected residuals of a status post injury to the left knee with patellar chondromalacia and DJD and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on October 14, 1968.  

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


